Exhibit 10.1

 

HOSPIRA SUPPLEMENTAL PENSION PLAN

 

(Effective as of May 1, 2004)

 

--------------------------------------------------------------------------------


 

HOSPIRA SUPPLEMENTAL PENSION PLAN

 

Section 1
INTRODUCTION

 

1-1.          Pursuant to a Separation and Distribution Agreement by and between
Abbott Laboratories (“Abbott”) and Hospira, Inc.  (“Hospira”) dated as of April
12 2004, Abbott distributed as a dividend to its shareholders all of the
outstanding shares of common stock, par value $0.01 per share, of Hospira,
together with the associated preferred stock purchase rights, owned by Abbott
(the “Distribution”).  In connection with the Distribution, Hospira established
the Abbott/Hospira Transitional Annuity Retirement Plan (the “Annuity Plan”) and
certain assets and liabilities were transferred from the Abbott Laboratories
Annuity Retirement Plan (the “Abbott ARP”) to the Annuity Plan with respect to
persons who were transferred from employment with Abbott to employment with
Hospira in connection or contemporaneously with the Distribution (“Transferred
Employees”).  In connection with the Distribution, Hospira also assumed certain
liabilities with respect to Transferred Employees under the Abbott Laboratories
Supplemental Pension Plan (the “Abbott SERP”).  Hospira now desires to establish
this HOSPIRA SUPPLEMENTAL PENSION PLAN (the “Supplemental Plan”) to provide (i)
the benefits associated with the obligations assumed by Hospira with respect to
Transferred Employees under the Abbott SERP, (ii) pension benefits calculated
under the Annuity Plan in excess of those which may be paid under that plan
under the limits imposed by Section 415 of the U.S.  Internal Revenue Code of
1986, as amended (the “Code”), and the Employee Retirement Income Security Act,
as amended (“ERISA”), and (iii) the additional pension benefits that would be
payable under the Annuity Plan if deferred awards under the Performance
Incentive Plan and, with respect to any Transferred Employee, under the
Management Incentive Plan prior to the Effective Date (as defined below) were
included in “final earnings” as defined

 

2

--------------------------------------------------------------------------------


 

in the Annuity Plan This Supplemental Plan is established effective as of May 1,
2004 (the “Effective Date”).

 

1-2.          The Supplemental Plan shall apply to employees of Hospira and its
subsidiaries and affiliates existing as of the Effective Date or thereafter
created or acquired.  (Hospira and each of such subsidiaries and affiliates are
hereinafter referred to as an “employer” and collectively as the “employers”).

 

1-3.          All benefits provided under the Supplemental Plan shall be
provided from the general assets of the employers and not from any trust fund or
other designated asset.  All participants in the Supplemental Plan shall be
general creditors of the employers with no priority over other creditors.

 

1-4.          The Supplemental Plan shall be administered by the Hospira, Inc.
Employee Benefit Board of Review appointed by the Board of Directors of Hospira
(the “Board of Directors”) and acting under the Charter of the Hospira, Inc.
Employee Benefit Board of Review (“Board of Review”).  Except as stated below,
the Board of Review shall perform all powers and duties with respect to the
Supplemental Plan, including the power to direct payment of benefits, allocate
costs among employers, adopt amendments and determine questions of
interpretation.  The Board of Directors shall have the sole authority to
terminate the Supplemental Plan.

 

Section 2
ERISA ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

2-1.          The benefits described in this Section 2 shall apply to all
participants in the Annuity Plan who retire, or terminate with a vested pension
under that plan, on or after the Effective Date.

 

2-2.          Each Annuity Plan participant whose retirement or vested pension
under that plan would otherwise be limited by Section 415 of the Internal
Revenue Code shall receive a

 

3

--------------------------------------------------------------------------------


 

supplemental pension under this Supplemental Plan in an amount, which, when
added to his or her Annuity Plan pension, will equal the amount the participant
would be entitled to under the Annuity Plan as in effect from time to time,
based on the particular option selected by the participant, without regard to
the limitations imposed by Section 415 of the Internal Revenue Code.

 

Section 3
1986 TAX REFORM ACT SUPPLEMENTAL BENEFIT

 

3-1.          The benefits described in this Section 3 shall apply to all
participants in the Annuity Plan who retire, or terminate with a vested pension
under that plan after the Effective Date.

 

3-2.          Each Annuity Plan participant shall receive a supplemental pension
under this Supplemental Plan in an amount equal to the difference, if any,
between:

 

(a)           the monthly benefit payable under the Annuity Plan plus any
supplement provided by Section 2; and

 

(b)           the monthly benefit which would have been payable under the
Annuity Plan (without regard to the limits imposed by Section 415 of the
Internal Revenue Code) if the participant’s “final earnings”, as defined in the
Annuity Plan, had included compensation in excess of the limits imposed by
Section 401(a)(17)of the Internal Revenue Code, and any “pre-tax contributions”
made by the participant under the Hospira Supplemental 401(k) Plan.

 

For purposes of calculating the benefit under this Section 3-2 with respect to
any Transferred Employee, any pre-tax contributions made by the participant
under the Abbott Laboratories Supplemental 401(k) Plan prior to the Effective
Date shall be treated as though made under the Hospira Supplemental 401(k) Plan.

 

Section 4
DEFERRED COMPENSATION PLAN ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

4-1.          The benefits described in this Section 4 shall apply to all
participants in the Annuity Plan who retire, or terminate with a vested pension,
under that plan, on or after the

 

4

--------------------------------------------------------------------------------


 

Effective Date and who made a Deferral Election under the Abbott Laboratories
Deferred Compensation Plan (the “Deferred Compensation Plan”) with respect to
any calendar month during the one hundred twenty consecutive calendar months
immediately preceding retirement or termination of employment.  For purposes of
calculating the benefit under this Section 4 with respect to any Transferred
Employee, amounts deferred under the Abbott Laboratories Deferred Compensation
Plan prior to the Effective Date shall be treated as deferred under the Deferred
Compensation Plan.

 

4-2.          Each Annuity Plan participant shall receive a supplemental pension
under this Supplemental Plan in an amount equal to the difference, if any,
between:

 

(a)           the monthly benefit payable under the Annuity Plan plus any
supplement provided by Section 2 and Section 3; and

 

(b)           the monthly benefit which would have been payable under the
Annuity Plan (without regard to the limits imposed by Section 415 of the
Internal Revenue Code) if the participant’s “base earnings”, as defined in the
Annuity Plan, included deferrals made under the Deferred Compensation Plan and
any compensation in excess of the limits imposed by Section 401(a)(17)of the
Internal Revenue Code

 

Section 5
DEFERRED MIP ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

5-1.          The benefits described in this Section 5 shall apply to all
participants in the Annuity Plan who retire, or terminate with a vested pension,
under that plan, on or after the Effective Date and who were awarded Performance
Incentive Plan awards for any calendar year during the ten consecutive calendar
years ending with the year of retirement or termination of employment.  For
purposes of calculating the benefits under this Section 5 with respect to any
Transferred Employee, awards and payments made prior to the Effective Date under
the Management Incentive Plan, Awards for Performance Excellence Plan or any
Division Incentive Plan maintained by Abbott shall be treated as awards and
payments, as applicable, under the

 

5

--------------------------------------------------------------------------------


 

Performance Incentive Plan, Awards for Performance Excellence or a Division
Incentive Plan maintained by Hospira after the Effective Date.

 

5-2.          Each Annuity Plan participant shall receive a supplemental pension
under this Supplemental Plan in an amount determined as follows:

 

(a)           The supplemental pension shall be the difference, if any, between:

 

(i)            the monthly benefit payable under the Annuity Plan plus any
supplement provided by Section 2, Section 3, and Section 4; and

 

(ii)           the monthly benefit which would have been payable under the
Annuity Plan (without regard to the limits imposed by Section 415 of the
Internal Revenue Code) if the participant’s “final earnings”, as defined in the
Annuity Plan, were one-sixtieth of the sum of:

 

(A)          the participant’s total “basic earnings” (excluding any payments
under the Performance Incentive Plan, Awards for Performance Excellence Plan or
any Division Incentive Plan) received in the sixty consecutive calendar months
for which his basic earnings (excluding any payments under the Performance
Incentive Plan, Awards for Performance Excellence Plan or any Division Incentive
Plan) were highest within the last one hundred twenty consecutive calendar
months immediately preceding his retirement or termination of employment; and

 

(B)           the amount of the participant’s total awards under the Performance
Incentive Plan, Awards for Performance Excellence Plan and any Division
Incentive Plan (whether paid immediately or deferred) made for the five
consecutive calendar years during the ten consecutive calendar years ending with
the year of retirement or termination for which such amount is the greatest and
(for participants granted Performance Incentive Plan awards for less than five
consecutive calendar years during such ten year period) which include all
Performance Incentive Plan awards granted for consecutive calendar years within
such ten year period.

 

(b)           That portion of any Performance Incentive Plan award which the
Compensation Committee has determined shall be excluded from the participant’s
“basic earnings” shall be excluded from the calculation of “final earnings” for
purposes of this Section 5-2 and that portion of any award under the Management
Incentive Plan which, prior to the Effective Date, the Compensation Committee of
Abbott had determined would be excluded from a Transferred Employee’s “basic
earnings” shall be excluded from the calculation of “final earnings” for
purposes of this Section 5-2.  “Final earnings” for purposes of this subsection
5-2 shall

 

6

--------------------------------------------------------------------------------


 

include any compensation in excess of the limits imposed by Section 401(a)(17)of
the Internal Revenue Code.

 

(c)           In the event the period described in subsection 5-2(a)(ii)(B) is
the final five calendar years of employment and a Performance Incentive Plan
award is made to the participant subsequent to retirement for the participant’s
final calendar year of employment, the supplemental pension shall be adjusted by
adding such new award and subtracting a portion of the earliest Performance
Incentive Plan award included in the calculation, from the amount determined
under subsection 5-2(a)(ii)(B).  The portion subtracted shall be equal to that
portion of the participant’s final calendar year of employment during which the
participant was employed by Hospira; provided, however, that in the case of any
Transferred Employee whose termination occurs in 2004, the portion of the
participant’s final calendar year of employment for this purpose shall include
any portion of 2004 that the participant was employed by Abbott.  If such
adjustment results in a greater supplemental pension, the greater pension shall
be paid beginning the first month following the date of such new award.

 

Section 6
CORPORATE OFFICER ANNUITY PLAN SUPPLEMENTAL BENEFIT

 

6-1.          The benefits described in this Section 6 shall apply to all
participants in the Annuity Plan who are corporate officers of Hospira as of the
Effective Date or who become corporate officers thereafter, and who retire, or
terminate with a vested pension under that plan on or after the Effective Date. 
The term “corporate officer” for purposes of this Supplemental Plan shall mean
an individual elected an officer of Hospira by its Board of Directors (or
designated as such for purposes of this Section 6 by the Compensation Committee
of the Board of Directors of Hospira), but shall not include assistant
officers.  Notwithstanding the foregoing or any other provision of this
Supplemental Plan to the contrary, in the case of any Transferred Employee who
was a corporate officer of Abbott immediately prior to the Effective Date and
who is not a corporate officer of Hospira on or after the Effective Date,
benefits shall be provided under this Section 6.

 

6-2.          Subject to the limitations and adjustments described below, each
participant described in subsection 6-1 shall receive a monthly supplemental
pension under this

 

7

--------------------------------------------------------------------------------


 

Supplemental Plan commencing on the participant’s normal retirement date under
the Annuity Plan and payable as a life annuity, equal to 6/10 of 1 percent
(.006) of the participant’s final earnings (as determined under subsection 5-2)
for each of the first twenty years of the participant’s benefit service (as
defined in the Annuity Plan) occurring after the participant’s attainment of age
35.

 

6-3.          In no event shall the sum of (a) the participant’s aggregate
percentage of final earnings calculated under subsection 6-2 and (b) of the
participant’s aggregate percentage of final earnings calculated under
subsections 5.1(a)(ii)(A) and 5-1(b)(i)of the Annuity Plan, exceed the maximum
aggregate percentage of final earnings allowed under subsection 5-1 of the
Annuity Plan (without regard to any limits imposed by the Internal Revenue
Code), as in effect on the date of the participant’s retirement or termination. 
In the event the limitation described in this subsection 6-3 would be exceeded
for any participant, the participant’s aggregate percentage calculated under
subsection 6-2 shall be reduced until the limit is not exceeded.

 

6-4.          Subject to the provisions of subsection 6.1 with respect to any
Transferred Employee who is not a corporate officer of Hospira on or after the
Effective Date, benefit service occurring during any period that a participant
is not a corporate officer of Hospira or was not a corporate officer of Abbott
Laboratories prior to the Effective Date shall be disregarded in calculating the
participant’s aggregate percentage under subsection 6-2.

 

6-5.          Any supplemental pension otherwise due a participant under this
Section 6 shall be reduced by the amount (if any) by which:

 

(a)           the sum of (i) the benefits due such participant under the Annuity
Plan and this Supplemental Plan, plus (ii) the actuarially equivalent value of
the employer-paid portion of all benefits due such participant under the primary
retirement plans of all non-Hospira employers of such participant; exceeds

 

(b)           the maximum benefit that would be due under the Annuity Plan
(without regard to the limits imposed by Section 415 of the Internal Revenue
Code) based on the

 

8

--------------------------------------------------------------------------------


 

participant’s final earnings (as determined under subsection 5-2), if the
participant had accrued the maximum benefit service recognized by the Annuity
Plan.

 

The term “primary retirement plan” shall mean any pension benefit plan as
defined in ERISA, whether or not qualified under the Internal Revenue Code,
which is determined by the Board of Review to be the primary pension plan of its
sponsoring employer.  The term “non-Hospira employer” shall mean any employer
other than Hospira or a subsidiary or affiliate of Hospira.  A retirement plan
maintained by an employer prior to such employer’s acquisition by Hospira shall
be deemed a retirement plan maintained by a non-Hospira employer for purposes of
this subsection 6-5.

 

6-6.          Any supplemental pension due a participant under this Section 6
shall be actuarially adjusted as provided in the Annuity Plan to reflect the
pension form selected by the participant and the participant’s age at
commencement of the pension, and shall be paid as provided in subsection 7-2.

 

Section 7
CORPORATE OFFICER ANNUITY PLAN
SUPPLEMENTAL EARLY RETIREMENT BENEFIT

 

7-1.          The benefits described in this Section 7 shall apply to all
persons described in subsection 6-1.

 

7-2.          The supplemental pension due under Sections 2, 3, 4, 5 and 6 to
each participant described in subsection 7-1 shall be reduced as provided in
subsections 5-3 and 5-6 of the Annuity Plan for each month by which its
commencement date precedes the last day of the month in which the participant
will attain age 60.  No reduction will be made for the period between the last
day of the months the participant will attain age 60 and age 62.

 

7-3.          Each participant described in subsection 7-1 shall receive a
monthly supplemental pension under this Supplemental Plan equal to any reduction
made in such participant’s Annuity

 

9

--------------------------------------------------------------------------------


 

Plan pension under subsections 5-3 or 5-6 of the Annuity Plan for the period
between the last day of the months the participant will attain age 60 and age
62.

 

Section 8
MISCELLANEOUS

 

8-1.          For purposes of this Supplemental Plan, the term “Performance
Incentive Plan” shall mean the Hospira 2004 Performance Incentive Plan and any
successor plans to such plan, and the term “Management Incentive Plan” shall
mean the Abbott Laboratories Management Incentive Plan and any successor plans
to such plan.

 

8-2.          The supplemental pension described in Sections 2, 3, 4, 5, 6 and 7
shall be paid to the participant or his or her beneficiary based on the
particular pension option elected by the participant, in the same manner, at the
same time, for the same period and on the same terms and conditions as the
pension payable to the participant or his beneficiary under the Annuity Plan. 
In the event a participant is paid his or her pension under the Annuity Plan in
a lump sum, any supplemental pension due under Sections 2, 3, 4, 5, 6 or 7 shall
likewise be paid in a lump sum.  Notwithstanding the foregoing provision of this
subsection 8-2: if the monthly vested supplemental pensions, expressed as a
straight life annuity, due a participant or his or her beneficiary under
Sections 2, 3, 4, 5, 6 and 7 do not exceed an aggregate of One Hundred Fifty
Dollars ($150.00) as of the commencement date of the pension payable such
participant or his or her beneficiary under the Annuity Plan, then the present
value of such supplemental pensions shall be paid such participant or
beneficiary in a lump-sum.

 

8-3.          Notwithstanding any other provisions of this Supplemental Plan, if
employment of any participant with Hospira and its subsidiaries and affiliates
should terminate for any reason within five (5) years after the date of a Change
in Control:

 

10

--------------------------------------------------------------------------------


 

(a)           The present value of any supplemental pension due the participant
under Section 2 (whether or not then payable) shall be paid to the participant
in a lump sum within thirty (30) days following such termination; and

 

(b)           The present value of any supplemental pension due the participant
under Sections 3, 4 or 5 (whether or not then payable) shall be paid to the
participant in a lump sum within thirty (30) days following such termination.

 

The supplemental pension described in paragraph (a) shall be computed using as
the applicable limit under Section 415 of the Internal Revenue Code, such limit
as is in effect on the termination date and based on the assumption that the
participant will receive his or her Annuity Plan pension in the form of a
straight life annuity with no ancillary benefits.  The present values of the
supplemental pensions described in paragraphs (a) and (b) shall be computed as
of the date of payment by using an interest rate equal to the applicable
interest rate as defined in section 417(e) of the Code and as determined for
purposes of the Annuity Plan as of the date of payment.

 

8-4.          For purposes of subsection 8-3, a “Change in Control” shall be
deemed to have occurred on the earliest of the following dates:

 

(a)           the date any Person is or becomes the Beneficial Owner, directly
or indirectly, of securities of Hospira (not including in the securities
beneficially owned by such Person any securities acquired directly from Hospira
or its Affiliates) representing 20% or more of the combined voting power of
Hospira’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or

 

(b)           the date the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board of Directors and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Hospira) whose
appointment or election by the Board of Directors or nomination for election by
Hospira’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

(c)           the date on which there is consummated a merger or consolidation
of Hospira or any direct or indirect subsidiary of Hospira with any other
corporation or other

 

11

--------------------------------------------------------------------------------


 

entity, other than (i) a merger or consolidation (A) immediately following which
the individuals who comprise the Board of Directors immediately prior thereto
constitute at least a majority of the Board of Directors of Hospira, the entity
surviving such merger or consolidation or, if Hospira or the entity surviving
such merger or consolidation is then a subsidiary, the ultimate parent thereof
and (B) which results in the voting securities of Hospira outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of Hospira or any subsidiary of Hospira, at least 50% of the combined
voting power of the securities of Hospira or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of Hospira (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Hospira (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from Hospira or its Affiliates) representing 20% or more of the combined voting
power of Hospira’s then outstanding securities; or

 

(d)           the date the shareholders of Hospira approve a plan of complete
liquidation or dissolution of Hospira or there is consummated an agreement for
the sale or disposition by Hospira of all or substantially all of Hospira’s
assets, other than a sale or disposition by Hospira of all or substantially all
of Hospira’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of Hospira, in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Hospira or any subsidiary of
Hospira, in substantially the same proportions as their ownership of Hospira
immediately prior to such sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Hospira immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Hospira
immediately following such transaction or series of transactions.  In no event
shall the Distribution be considered a Change in Control for purposes of this
Supplemental Plan.

 

For purposes of this Supplemental Plan: “Affiliate” shall have the meaning set
forth in Rule 12b-2 promulgated under Section 12 of the Exchange Act;
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time; and “Person” shall have the meaning given in Section
3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof, except that such term shall not include (i) Hospira or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Hospira or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a

 

12

--------------------------------------------------------------------------------


 

corporation owned, directly or indirectly, by the shareholders of Hospira in
substantially the same proportions as their ownership of stock of Hospira.

 

8-5.          POTENTIAL CHANGE IN CONTROL.  A “Potential Change in Control”
shall exist during any period in which the circumstances described in paragraphs
(a), (b), (c) or (d), below, exist (provided, however, that a Potential Change
in Control shall cease to exist not later than the occurrence of a Change in
Control):

 

(a)           Hospira enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control, provided that a Potential
Change in Control described in this paragraph (a) shall cease to exist upon the
expiration or other termination of all such agreements.

 

(b)           Any Person (without regard to the exclusions set forth in
subsections (i) through (iv) of such definition) publicly announces an intention
to take or to consider taking actions the consummation of which would constitute
a Change in Control; provided that a Potential Change in Control described in
this paragraph (b) shall cease to exist upon the withdrawal of such intention,
or upon a determination by the Board of Directors that there is no reasonable
chance that such actions would be consummated.

 

(c)           Any Person becomes the Beneficial Owner, directly or indirectly,
of securities of Hospira representing 10% or more of either the then outstanding
shares of common stock of Hospira or the combined voting power of Hospira’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from Hospira or its Affiliates).

 

(d)           The Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control exists; provided that
a Potential Change in Control described in this paragraph (d) shall cease to
exist upon a determination by the Board of Directors that the reasons that gave
rise to the resolution providing for the existence of a Potential Change in
Control have expired or no longer exist.

 

In no event shall the Distribution be considered a Potential Change in Control
for purposes of this Supplemental Plan.

 

8-6.          The provisions of subsections 8-3, 8-4, 8-5 and this subsection
8-6 may not be amended or deleted, nor superseded by any other provision of this
Supplemental Plan, (i) during the pendency of a Potential Change in Control and
(ii) during the period beginning on the date of a Change in Control and ending
on the date five (5) years following such Change in Control.

 

13

--------------------------------------------------------------------------------


 

8-7.          All benefits due under this Supplemental Plan shall be paid by
Hospira and Hospira shall be reimbursed for such payments by the employee’s
employer.  In the event the employee is employed by more than one employer, each
employer shall reimburse Hospira in proportion to the period of time the
employee was employed by such employer, as determined by the Board of Review in
its sole discretion.

 

8-8.          The benefits under the Supplemental Plan are not in any way
subject to the debts or other obligations of the persons entitled to benefits
and may not be voluntarily or involuntarily sold, transferred or assigned.

 

8-9.          Nothing contained in this Supplemental Plan shall confer on any
employee the right to be retained in the employ of Hospira or any of its
subsidiaries or affiliates.

 

14

--------------------------------------------------------------------------------